Judgment unanimously affirmed. Memorandum: Defendant contends that the circumstantial evidence was insufficient to convict him of arson. The well-established test for the sufficiency of circumstantial evidence is whether, viewing the evidence in the light most favorable to the prosecution, and giving the People the benefit of every reasonable inference to be drawn therefrom, the facts from which the inference of defendant’s guilt is drawn are inconsistent with his innocence and exclude to a moral certainty every other reasonable hypothesis (People v Giuliano, 65 NY2d 766, 767-768; People v Marin, 65 NY2d 741, 742). The inferences which could be drawn from the evidence here are inconsistent with innocence and there are no logical gaps in the People’s case which cannot be bridged by the drawing of reasonable, permissible inferences. Accordingly, we conclude that the arson conviction was supported by sufficient evidence. We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Cattaraugus County Court, Sprague, J.—arson, third degree.) Present— Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.